Citation Nr: 0938799	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  03-21 267	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC

THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for sinusitis.

3.  Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 
1972 to May 1975.  Following service, he was a member of the 
U.S. Army Reserves from May 1975 to December 1981, but with 
no active duty.  He was subsequently a member of the U.S. Air 
Force Reserves from December 1981 to June 1995, including on 
active duty from May 1991 to June 1993.  His periods of 
active duty for training (ACDUTRA) and inactive duty training 
(INACDUTRA) have not been verified.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Washington, DC.

In March 2004, as support for his claims, the Veteran 
testified at a hearing at the Board's offices in Washington, 
DC, before the undersigned Veterans Law Judge, commonly 
referred to as a Central Office hearing.

In August 2004 the Board denied an additional claim the 
Veteran had appealed, for service connection for a right eye 
disorder.  But the Board remanded his remaining claims to the 
RO via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration.  The AMC has since 
completed this additional development and continued to deny 
these remaining claims in a May 2009 supplemental statement 
of the case (SSOC), so they are once again before the Board.

The Veterans of Foreign Wars of the United States (VFW) 
recently submitted a VA Form 21-22 in July 2009 confirming 
the Veteran had elected that organization to represent him in 
this appeal, rather than the Disabled American Veterans 
(DAV).




FINDINGS OF FACT

1.  Although his alleged stressor in service has not been 
corroborated, the Veteran has testified credibly during his 
hearing to the occurrence of personal trauma in service, and 
PTSD has been diagnosed as a result of that personal trauma, 
so the evidence regarding this determinative issue is about 
equally probative for and against his claim.

2.  The medical evidence also links the Veteran's sinusitis 
to his military service.

3.  The Veteran does not have a current diagnosis of 
tinnitus, however.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the 
Veteran's PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2009).

2.  Resolving all reasonable doubt in his favor, the 
Veteran's sinusitis also was incurred in service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).

3.  But tinnitus was not incurred in or aggravated by his 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his possession that might 
substantiate the claims.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, in Shinseki 
v. Sanders, 556 U. S. ___ (2009), the Supreme Court of the 
United States reversed the Federal Circuit's holding.  The 
Supreme Court held that the Federal Circuit had placed an 
"unreasonable evidentiary burden upon the VA..." by creating 
a presumption of prejudice with regard to deficient VCAA 
notice.  (slip. op. at 11).  The Supreme Court reiterated 
that "the party that 'seeks to have a judgment set aside 
because of an erroneous ruling carries the burden of showing 
that prejudice resulted.'"  Id., citing Palmer v. Hoffman, 
318 U. S. 109, 116 (1943); see also Tipton v. Socony Mobil 
Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United States 
v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. McDonough 
Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 553 
(1984); Market Street R. Co. v. Railroad Comm'n of Cal., 324 
U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3). 

Prejudicial deficiencies in the timing or content of a VCAA 
notice may be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008), overturned on other grounds in Vazquez-Flores v. 
Shinseki, 2009 WL 2835434 (Fed.Cir.) ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
Veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

Here, as for the claims for service connection for PTSD and 
sinusitis, the Board need not discuss whether there has been 
VCAA compliance because the Board is granting these claims, 
regardless.  That is to say, even was the Board to assume for 
the sake of argument that there has not been compliance with 
the VCAA, this ultimately is inconsequential and therefore 
would amount to no more than nonprejudicial, i.e., harmless 
error because the Veteran is still receiving the requested 
benefit.  38 C.F.R. § 20.1102.

And as for the remaining claim for service connection for 
tinnitus, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in October 
2003, August 2004, May 2007, and March 2009.  These letters 
informed him of the evidence required to substantiate this 
claim and of his and VA's respective responsibilities in 
obtaining supporting evidence.  The most recent March 2009 
letter also complied with Dingess, as it apprised him of the 
downstream disability rating and effective date elements of 
this claim.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim for tinnitus.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO and AMC 
obtained his service treatment records (STRs) and VA 
treatment records.  There is no indication of any outstanding 
records pertaining to this claim.  



The Board also finds that a VA examination is not needed to 
determine whether the Veteran has tinnitus related to his 
military service, as the standards of the Court's decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  Under McLendon, VA must provide a medical examination 
in a service-connection claim when there is:  (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for VA to make a decision on the 
claim.  Id., at 81. See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).

In this case, none of the Veteran's service treatment records 
makes any reference to tinnitus, either in the way of a 
relevant subjective complaint (given the inherent nature of 
this condition) or objective clinical finding such as a 
pertinent diagnosis.  Equally significant is the fact that 
none of his post-service treatment records show a diagnosis 
of tinnitus, either.  There is only his unsubstantiated lay 
allegation that he has this condition - which, again, given 
its inherent subjective nature, he is competent even as a 
layman to proclaim, though there is still the question of 
whether his testimony is also credible and, aside from that, 
still the need to have competent evidence relating this 
condition to his military service.  And absent this necessary 
evidence, VA is not required to schedule him for an 
examination for a medical nexus opinion.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004).



II.  Service Connection for PTSD

The Veteran claims that he has PTSD as a result of personal 
trauma during his military service.  For the reasons and 
bases set forth below, the Board finds that as the evidence 
for and against his claim is in balance, meaning in relative 
equipoise, the benefit-of-the-doubt doctrine must be applied 
and service connection for PTSD granted.

The Veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

In general, service connection requires (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for PTSD, in particular, requires:  [1] a 
current medical diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV, presumed to include the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in- service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f) (2008).

If, as here, the claim for PTSD is based on an alleged 
personal assault, then evidence from sources other than the 
Veteran's records may corroborate his account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals 
or physicians; tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy.  38 C.F.R. § 3.304(f)(3).

Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA may submit any evidence that it 
received to an appropriate mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
pointed out that VA has established special procedures for 
evidentiary development of claims for PTSD based on personal 
assault.  The Court advised that the portions of the 
VA Adjudication Procedure Manual M21-1, Part III, paragraph 
5.14c, provided "guidance on the types of evidence that may 
serve as 'credible supporting evidence' for establishing 
service connection of PTSD which allegedly was precipitated 
by a personal assault during military service."  The Court 
has also held that the provisions in M21-1, Part III, 
5.14(c), which address PTSD claims based on personal assault 
are substantive rules that are the equivalent of VA 
regulations, and are binding on VA.  YR v. West, 11 Vet. App. 
393, 398-99 (1998).

M21-1, Part III, 5.14(c) has since been changed to M21-1MR, 
Part III, Subpart iv, Chapter 4, Section H, Mental Disorders 
30(c) which lists evidence that might establish an in-service 
stressful incident.  This evidence includes lay statements 
indicating increased use or abuse of leave without an 
apparent reason, such as family obligations or family 
illness, or describing episodes of depression, panic attacks, 
or anxiety, but no identifiable reasons for the episodes.  
This evidence can also be of behavioral changes that occurred 
around the time of the incident, including visits to a 
medical or counseling clinic or dispensary without a specific 
diagnosis or specific ailment use of pregnancy tests or tests 
for sexually-transmitted diseases around the time of the 
incident sudden requests that the Veteran's military 
occupational series or duty assignment be changed without 
other justification changes in performance and performance 
evaluations increased or decreased use of prescription 
medications increased use of over-the-counter medications 
evidence of substance abuse, such as alcohol or drugs 
increased disregard for military or civilian authority 
obsessive behavior such as overeating or undereating 
increased interest in tests for HIV or sexually transmitted 
diseases unexplained economic or social behavior changes 
treatment for physical injuries around the time of the 
claimed trauma, but not reported as a result of the trauma, 
and/or the breakup of a primary relationship.  

Here, the Veteran claims that during basic training at Fort 
Jackson his drill sergeant invited him to the drill 
sergeant's home, gave him alcohol, and then fondled him while 
he was passed out.  The Veteran claims that he woke up to the 
drill sergeant touching him.  Although he was able to prevent 
any further sexual advances, he stated the drill sergeant 
threatened his physical health and future military career, 
and gave him unpleasant work assignments throughout the rest 
of his basic training as retribution.  He says he did not 
report the incident at the time or seek any counseling 
regarding it because he was afraid that it would hurt his 
military career.

The Veteran has received the required DSM-IV diagnosis of 
PTSD, so there is no disputing he has this claimed condition.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed; 
without this minimum level of proof, there is no valid 
claim).  See also 38 C.F.R. § 3.304(f).  And in Cohen v. 
Brown, 10 Vet. App. 128 (1997), the Court noted that a 
diagnosis of PTSD is presumably in accordance with DSM-IV, 
both in terms of the adequacy and sufficiency of the 
stressors claimed.  Indeed, a VA treatment record from April 
2000 made this diagnosis based on his report of a sexual 
assault in 1972.  As well, the March 2009 VA psychiatric 
evaluation made this same diagnosis based on the Veteran's 
report of the sexual assault.  In Patton, the Court noted an 
exception to the general rule enunciated in Moreau v. Brown, 
9 Vet. App. 389, 395-396 (1996) that after-the-fact medical 
evidence cannot provide the required nexus or link between 
the currently claimed disability, here, PTSD, and the 
Veteran's military service when the claim is predicated on a 
personal assault.

So given this limited exception to a claim, as here, 
specifically involving PTSD resulting from a sexual assault, 
the Veteran has established this required linkage between his 
PTSD and this sexual trauma.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  

Therefore taking into account the medical evidence, the 
Veteran's statements under oath during his hearing - which 
are credible, and resolving all reasonable doubt in his 
favor, the Board finds that his PTSD is at least as likely as 
not related to the event in question, a personal assault, 
during his military service.  38 C.F.R. § 3.102.  See Ashley 
v. Brown, 6 Vet. App. 52, 59 (1993), citing 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (under the "benefit-of-the-doubt" 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the Veteran 
shall prevail upon the issue).  Accordingly, the appeal of 
this claim is granted.

III.  Service Connection for Sinusitis

The Veteran claims that his sinusitis is the result of an 
injury to his nose during basic training.  Resolving all 
reasonable doubt in his favor, the Board finds that his 
sinusitis was incurred in service.

The Veteran's service treatment records (STRs) include 
numerous entries for treatment of sinus congestion and 
drainage, but no diagnosis of sinusitis.

The Veteran's post-service VA records show treatment for 
allergic rhinitis and sinusitis since May 1998.  At the 
conclusion of an April 2009 VA examination, the examiner 
diagnosed mild ethmoid sinusitis and concluded this condition 
is most likely the result of the nasal injury the Veteran 
suffered in basic training in 1972.

Therefore taking into account the medical evidence, the 
Veteran's statements under oath that are credible, and 
resolving all reasonable doubt in his favor, the Board finds 
that his sinusitis is at least as likely as not related to 
the injury he sustained to his nose during service.  
38 C.F.R. § 3.102.  See Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, the appeal of this claim also is granted.

IV.  Service Connection for Tinnitus

The Veteran claims that he has had tinnitus since service.  
Tinnitus is "a noise in the ear, such as ringing, buzzing, 
roaring, or clicking."  Dorland's Illustrated Medical 
Dictionary 1714 (28th ed. 1994).  It therefore is inherently 
subjective, meaning the Veteran is competent even as a layman 
to say he has it.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  But his allegations of having this condition, much 
less since his military service ended, also must be credible.  
38 C.F.R. § 3.159(a)(2); see also Layno v. Brown, 6 Vet. App. 
465, 469 (1994) and Rucker v. Brown, 10 Vet. App. 67 (1997) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See, too, Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence).

For the following the reasons and bases, the Board does not 
find sufficient reason to grant this claim.  The record does 
not contain a diagnosis of tinnitus, such as by a medical 
health care provider affirming the Veteran's subjective 
complaints.  Indeed, the record does not include any 
complaints of difficulty hearing or associated ringing in the 
ears.  Therefore, without a diagnosis of tinnitus, he cannot 
be granted service connection for this condition.  As there 
is no mention whatsoever of tinnitus in his STRs or VA 
treatment records, either in the way of a subjective 
complaint or objective clinical finding, he has not 
established a current disability due to this condition.  See 
McLain v. Nicholson, 21 Vet. App. 319 (2007) (wherein the 
Court held that the requirement that a claimant have a 
current disability before service connection may be awarded 
for that disability is satisfied when a claimant has a 
disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim, even if no 
disability is present at the time of the claim's 
adjudication).  See also Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328, 1332 (1997) (holding that VA 
compensation only may be awarded to an applicant who has 
disability existing on the date of application, not for past 
disability),

For these reasons and bases, the preponderance of the 
evidence is against this claim, in turn meaning the doctrine 
of reasonable doubt is not for application, and that the 
appeal of this claim must be denied.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 
49, 55-57 (1990).


ORDER

The claim for service connection for PTSD is granted.

The claim for service connection for sinusitis also is 
granted.

However, the claim for service connection for tinnitus is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


